Exhibit SERIES D CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT Dated as of March 16, among DIRT MOTOR SPORTS, INC. and THE PURCHASERS LISTED ON EXHIBIT A TABLE OF CONTENTS PAGE ARTICLE I Purchase and Sale of Preferred Stock 1 Section1.1 Purchase and Sale of Stock 1 Section1.2 The Conversion Shares 1 Section1.3 Purchase Price and Closing 2 Section1.4 SeriesD Warrants 2 Section1.5 Exchange of Promissory Notes 2 ARTICLE II Representations and Warranties 2 Section2.1 Representations and Warranties of the Company 2 Section2.2 Representations and Warranties of the Purchasers 12 ARTICLE III Covenants 13 Section3.1 Securities Compliance 13 Section3.2 Registration and Listing 14 Section3.3 Inspection Rights 14 Section3.4 Compliance with Laws 14 Section3.5 Keeping of Records and Books of Account 14 Section3.6 Reporting Requirements 14 Section3.7 Amendments 14 Section3.8 Other Agreements 15 Section3.9 Distributions 15 Section3.10 Status of Dividends 15 Section3.11 Intentionally Omitted 15 Section3.12 Future Financings; Right of First Offer and Refusal 16 Section3.13 Reservation of Shares 17 Section3.14 Transfer Agent Instructions 17 Section3.15 Disposition of Assets 17 Section3.16 Reporting Status 17 Section3.17 Disclosure of Transaction 18 Section3.18 Disclosure of Material Information 18 Section3.19 Pledge of Securities 18 Section3.20 Restrictions on Certain Issuances of Securities 18 Section3.21 Independent Board Members 18 Section3.22 Application for Nasdaq Listing 18 PAGE ARTICLE IV Conditions 19 Section4.1 Conditions Precedent to the Obligation of the Company to Sell the Shares 19 Section4.2 Conditions Precedent to the Obligation of the Purchasers to Purchase the Shares 19 ARTICLE V Stock Certificate Legend 22 Section5.1 Legend 22 ARTICLE VI Indemnification 23 Section6.1 General Indemnity 23 Section6.2 Indemnification Procedure 23 ARTICLE VII Miscellaneous 24 Section7.1 Fees and Expenses 24 Section7.2 Specific Enforcement, Consent to Jurisdiction 24 Section7.3 Entire Agreement; Amendment 24 Section7.4 Notices 24 Section7.5 Waivers 26 Section7.6 Headings 26 Section7.7 Successors and Assigns 26 Section7.8 No Third Party Beneficiaries 26 Section7.9 Governing Law 26 Section7.10 Survival 26 Section7.11 Counterparts 26 Section7.12 Publicity 26 Section7.13 Severability 26 Section7.14 Further Assurances 27 SERIES D CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT This SERIES D CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT (the “Agreement”) is dated as of March 16, 2006 by and among Dirt Motor Sports, Inc., a Delaware corporation (the “Company”), and each of the Purchasers of shares of SeriesD Convertible Preferred Stock of the Company whose names are set forth on ExhibitA hereto (individually, a “Purchaser” and collectively, the “Purchasers”). The parties hereto agree as follows: ARTICLE I Purchase and Sale of Preferred
